Title: To Thomas Jefferson from Bernard Peyton, 3 June 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
3 June 1822I am just favor’d with yours of the 25th curt, & am pleased to be able to say, that I recd on friday last the money expected from the Literary fund—$3,000 of which is at your credit—I have this day pd your dft: favor A. Robinson for $150—The coffee you write for shall be forwarded tomorrow, I send to-day, by Woods Boat a small bundle for you, from Philada, which I wish safe to hand—he will probably leave it with Vest at Milton—Jefferson is here, his Tobacco will be sold tomorrow, I hope at a long price—say $5 @ 12 general sales—I hope yours from Bedford will turn out better than last year—I will do the best possible with it—in hasteYours Very TrulyB Peyton